Title: Marginalia in [Josiah Tucker], A Letter from a Merchant, [1770?]
From: Franklin, Benjamin
To: 


The Rev. Josiah Tucker, Dean of Gloucester, was one of the more prolific pamphleteers of his time, and one of the few whose work still commands attention. He was an economist as well as a theologian, and his economic ideas led him gradually to the conclusion that the colonies were an encumbrance that the mother country could best do without. The conclusion was based solely on British self-interest as he saw it; with the colonists’ arguments about their rights he had no patience. The sovereignty of Parliament was for him unlimited: the Americans were virtually represented in it and hence might be taxed by it. He was singularly contemptuous of them, even by the standards of the day. His contempt showed in the form in which he cast this pamphlet, which was ostensibly the letter of a wise old man to his young and callow relative, an imaginary background that gave the “uncle” free rein to write with a condescension that seems almost designed to infuriate.
Franklin was infuriated. He tore into the Dean’s arguments with his usual vigor and at unusual length; he commented more fully than on any other pamphlet that has survived. The bulk of his notes permits extensive quotation, rather than paraphrase, of Tucker’s accompanying text, from which its tone as well as style becomes all too clear. Franklin’s responses are interesting for their range (and occasionally their rage) rather than their originality: except for his views on property qualifications for voting, most of these marginalia repeat, at times almost verbatim, those in other pamphlets. Like them, these cannot be dated with confidence, although they were clearly written after news of the Boston Massacre reached London—more than four years, in other words, after the pamphlet was written. Franklin bought it and kept it on his shelves intending to read it, we conjecture; when he finally did so he exploded into rebuttal.
 
  
    
      This is quoted upon the Supposition that the Point disputed is indisputable, viz. The Power of Parliament to make Laws binding in America, and to repeal Laws of the Colonies after they have had the Royal Assent. This Clause is void in itself, being contrary to the original Compact contained in the Colony Charters.
      The letter deals with the colonists’ position, discusses the supposed violation of their charters and other grievances, and explains the consequences if they attempt to gain independence. There follows a quotation from 7–8 Wm. III, c. 22, asserting the supremacy of parliamentary statutes over all colonial usages or legislation.
    
    
      This is wickedly intended by the Author (Dean Tucker) to represent the E[nglish] North Americans as the Cause of the War, Whereas it was in fact begun by the French, who seized the Goods and Persons of the English Traders on the Ohio: encroached on the King’s Lands in Nova Scotia and took a Fort from the Ohio Company by force of Arms; which induc’d England to make Reprisals at Sea, and to send Braddock to recover the Fort on the Ohio, whence came on the War.
      “Your Letters gave me formerly no small Pleasure, because they seem to have proceeded from a good Heart, guided by an Understanding more enlightened than is usually found among young Men.” The indignation you express against the frauds, robberies, and insults that lost us the affections of the Indians is particularly commendable, for those acts involved us in the bloodiest and most expensive war ever known and, if repeated, will drive the savages to seek revenge. You were therefore right in expressing your detestation of such practices.
    
    
      But recently your tone has changed. Your mind seems agitated, and your reasoning incoherent and contradictory. Perhaps you want changes in your government, or perhaps you have the mistaken notion that we are making changes. Why do you keep harping on the
    
    
      There is no doubt but Taxes laid in Parliament where the Parliament hath Jurisdiction, are legal Taxes; but doth it follow that Taxes laid by the Parliament of England on Scotland before the Union, on Guernsey, Jersey, Ireland, Hanover, or any other Dominions of the Crown not within the Realm, are therefore legal. These Writers against the Colonies all bewilder themselves by supposing the Colonies within the Realm, which is not the Case, nor ever was.
      spirit of the constitution? It does not help your cause. “Magna Charta, for Example, is … the Basis of the English Constitution. But, by the Spirit of Magna Charta, all Taxes laid on by Parliament are constitutional legal Taxes; and Taxes raised by the Prerogative of the Crown, without the Consent of Parliament are illegal. Now remember, young Man, That the late Tax or Duties upon Stamps was laid on by Parliament; and therefore, according to your own Way of reasoning, must have been a regular, constitutional, legal Tax. Nay more, the principal End and Intention of Magna Charta, as far as Taxation is concerned, was to assert the Authority and Jurisdiction of the three Estates of the Kingdom, in Opposition to the sole Prerogative of the King: so that if you will now plead the Spirit of Magna Charta against the Jurisdiction of Parliament, you will plead Magna Charta against itself.”
    
    
      This then is the Spirit of the Constitution, that Taxes shall not be laid with[out] the Consent of those to be taxed. The Colonies were not then in being and therefore nothing relating to them could be literally express’d. As the Americans are now without the Realm, and out of the Jurisdiction of Parliament, the Spirit of the British Constitution dictates, that they should be taxed only by their own Representatives as the English are by theirs.
    
    
      These subjects, like changeable silks, have different colors when seen in different lights. Let us move from the spirit of the constitution
    
    
      This Position supposes, that Englishmen can never be out of the Jurisdiction of Parliament. It may as well be said, that wherever an Englishman resides, that Country is England. While an Englishman resides in England he is undoubtedly subject to its Laws. If he goes in to a foreign Country he is subject to the Laws and Government he finds there. If he finds no Government or Laws there, he is subject there to none, till he and his Companions if he has any make Laws for themselves. And this was the Case of the first Settlers in America. Otherwise and if they carried the English Laws and Power of Parliament with them, what Advantage could the Puritans propose to themselves by going, since they would have been as subject to Bishops, Spiritual Courts, Tythes, and Statutes relating to the Church in America as in England? Can the Dean on his Principles tell us how it happens that those Laws, the Game Acts, the Statutes for Labourers, and an infinity of others made before and since the Emigration, are not in force in America, nor ever were?
      to the constitution itself, which is a factual matter. “The first Emigrants, who settled in America, were certainly English Subjects;—subject to the Laws and Jurisdiction of Parliament, and consequently to parliamentary Taxes, before their Emigration; and therefore subject afterwards, unless some legal constitutional Exemption can be produced.
    
    
      “Now this is the Question, and the sole Question between you and me, reduced to a plain, single Matter of Fact. Is there therefore any such Exemption, as here pretended? And if you have it, why do you not produce it?—‘The King, you say, hath granted Charters of Exemption to the American Colonies.’ This is now coming to the Point: and this will bring the Dispute to a short Issue. Let us therefore first enquire, Whether he could legally and constitutionally grant you such a Charter? And secondly, Whether he did ever so much as attempt to do it? And whether any such Charters are upon Record?
    
    
    
      “Now, upon the first settling of an English Colony, and before ever you, Americans, could have chosen any Representatives, … to whose
    
    
    
      The Author here appears quite ignorant of the Fact. The Colonies carried no Law with them, They carried only a Power of making Law, or adopting such Parts of the English Law, or of any other Law, as they should think suitable to their Circumstances. The first Settlers of Connecticut, for Instance, at their first Meeting in that Country, finding themselves out of all Jurisdiction of other Governments, resolved and enacted, That till a Code of Laws should be prepared and agreed to, they would be governed by the Law of Moses, as contained in the Old Testament.
      Laws, and to what legislative Power were you then subject? To the English most undoubtedly; for you could have been subject to no other. You were Englishmen yourselves; and you carried the English Government, and an English Charter over along with you. This being the Case, were you not then in the same Condition, as to Constitutional Rights and Liberties, with the rest of your Fellow-subjects, who remained in England?
    
    
      You are too positive, Mr. Dean.
      Certainly you were. … You ought not to have been placed in a worse: and surely you had no Right to expect a better. Suppose therefore, that the Crown had been so ill advised, as to have granted a Charter to any City
    
    
      If the first Settlers had no Right to expect a better Constitution, what Fools were they for going over, to encounter all the Hardships and Perils of new Settlements in a Wilderness! for these were so many Additions to what they suffer’d at home from tyrannical and oppressive Institutions in Church and State if they carried those Institutions with them, with a Subtraction of all their old Enjoyments of the Conveniencies and Comforts of an old Settled Country, Friends, Neighbours, Relations, Homes, &c &c.
    
    
      The American Settlers needed no Exemption from the Power of Parliament; they were necessarily exempted as soon as they landed out of its Jurisdiction. Therefore all this Rhetorical Paragraph is founded on a Mistake of the Author; he talks of is of his own Making.
      or County here in England, pretending to exempt them from the Power and Jurisdiction of an English Parliament;—what would the Judges? what would the Lawyers? nay, what would you Americans have said to it? … Is it possible for you to believe, that the King has a Power vested in him by the Constitution of dividing his Kingdom into several independent States, and petty Kingdoms, like the Heptarchy in the Times of the Saxons? … Is it possible, I say, for you to believe an Absurdity so gross and glaring?” The alternative is to believe that the King can do in America what he can not do in England, which
    
    
      What Stuff! Why may not an American plead for the just Prerogatives of the Crown? And is it not a just Prerogative of the Crown to give the Subjects Leave to settle in a foreign Country if they think it necessary to ask such Leave? Was the Parliament at all considered or consulted in making these first Settlements? [No]r did any Lawyer then think it necessary.
      means exalting his power. “An American pleading for the Extension of the Prerogative of the Crown? Yes, if it could make for his Cause;—and for extending it too beyond all the Bounds of Law, of Reason, and of Common Sense!”
    
    
      It was not a Renunciation of [a] Right of Parliament; There was no Need of such a Renunciation, for Parliament had not then pretended to such a Right. But since the Royal Faith was pledg’d by the King for himself and his Successors, how can any succeeding King, without violating that Faith, even give his Assent to an Act of Parliament for such Taxation?
      Although I have supposed for argument’s sake that the crown was so ill advised as to grant illegal and unconstitutional charters, the fact was very different. [Footnote: Kings formerly claimed the right to tax without the consent of Parliament; but this right was not insisted on in any of the charters, and was explicitly surrendered in that of Maryland. Now this renunciation of an obsolete prerogative is made into the renunciation by Parliament of the right to raise taxes. The King was promising only for himself, not for Parliament.] No such unconstitutional charters were ever
    
    
      A Fib, Mr. Dean: In one Charter only, and that a later one, is the Parliament mentioned: And the right reserved is only that of laying Duties on Commodities imported from the Colony or exported to it.
      granted. “Nay, many of your Colony Charters assert quite the contrary, by containing express Reservations of Parliamentary Rights, particularly that great one of levying Taxes. And those Charters which do not make such Provisoes in express Terms, must be supposed virtually to
    
    
      Suppositions and Implications will not weigh in these important Cases.
      imply them; because the Law and Constitution will not allow, that the King can do more either at home or abroad, by the Prerogative Royal,
    
    
      No Law or Constitution forbad the King’s doing what he did in granting those Charters.
      than the Law and Constitution authorize him to do.”
    
    
      This Instance would be something, if London was not within the Realm. Whereas the Colonies are without; and therefore ’tis nothing to the purpose, convinces no American of any thing but the pert positiveness and Ignorance of the Author.
      If you want a striking proof of this argument I will give you one, “and such an one too, as shall convince you, if anything can, of the Folly and Absurdity of your Positions.” The City of London has long enjoyed great liberties under its charter, but no Londoner would think of pleading them as ground for being exempted from Parliamentary authority or taxation. If any one did he would be sent, not to prison, but “to
    
    
      The difference between a Fool and a Madman is said to be, that the Fool reasons wrong from right Premises, the Madman right but from wrong Premises. This seems the Case of our Author, and therefore that Place perhaps more suitable for him.
      another Place of Confinement, much fitter for a Person in his unhappy Situation.
    
    
      “And now, my good Friend, what can you say to these things?—The only thing which you ought to say, is,—that you did not see the Affair in its true Light before: and that you are sincerely sorry for having been so positive in a
    
    
      This is Hollowing before you are out of the Wood.
      wrong Cause. Confuted most undoubtedly you are beyond the Possibility of a Reply. …” But your letters indicate that you have other arguments than the charters. What are they? The cruelty of taxing a free people without permitting them to have representatives? “Strange, that though the British Parliament has been, from the Beginning, thus unreasonable, … you should not
    
    False! Never before the Restoration.
    
      The Parliament, it is acknowledged, have made many oppressive Laws relating to America, which have passed without Opposition, partly thro’ the Weakness of the Colonies, partly thro’ their Inattention to the full Extent of their Rights while employ’d in Labour to procure the Necessaries of Life. But that is a wicked Guardian, and a Shameless one, who first takes Advantage of the Weakness incident to Minority, cheats and Imposes on his Pupil; and when that Pupil comes of Age urges those very Impositions as Precedents to justify continuing them and adding others!
      have been able to have discovered, that you were without Representatives in the British Parliament, of your own electing, till this enlightening Tax upon Paper opened your Eyes! And what a pity is it, that you have been Slaves for so many Generations, and yet did not know, that you were Slaves until now.” 
    
    
      But let that pass. If you mean anything by the cruelty of the mother country, you must mean that she deals worse with you than with her own inhabitants, by denying you rights and privileges that they enjoy. But what are these rights? Name them if you can. The right of voting for members of Parliament? “But surely you will not dare to say, that we refuse your Votes, when you come hither to offer them, and
    
    
      This is all Banter and Insult, when you know the Impossibility of a Million of Freeholders coming over Sea to vote here. If their Freeholds in America were within the Realm, why have they not, in virtue of those Freeholds, a Right to vote in your Elections as well as an English Freeholder? Sometimes we are told, that our Estates are by our Charters all in the Manor of East Greenwich and therefore all in England, and yet have we any Rights to vote among the Voters of East Greenwich? Can we trade to the same Ports? In this very Paragraph you suppose that we cannot vote in England if we come thither, till we have by Purchase acquired a Right, therefore neither we nor our Estates are represented in England.
      choose to poll: you cannot have the Face to assert, that on an Election Day any Difference is put between the Vote of a Man born in America, and of one born here in England. Yet this you must assert, and prove too, before you can do any thing to the present purpose. Suppose therefore, that an American … is become a Freeman, or a Freeholder here in England;—on that State of the Case, prove if you can, that his Vote was ever refused, because he was born in America:—Prove this, I say, and then I will allow, that your Complaints are very just; and that you are indeed the much injured, the cruelly-treated People, you would make the World believe.
    
    
      This is all beside the Mark. The Americans are by their Constitutions provided with a Representation, and therefore need nor desire any in the British Parliament. They have never ask’d any such Thing. They only say, since we have a Right to grant our own Money to the King; since we have Assemblies where we are represented for such Purposes, why will you meddle out of your Sphere, take the Money that is ours and give it as yours without our Consent?
      “But, my good Friend, is this supposed refusal the real Cause of your Complaint? … Oh! no, you have no Complaint of this sort to make: but the Cause of your Complaint is this; that you live at too great a Distance from the Mother Country to be present at our English Elections. … It may be so; but pray consider, if you yourselves do choose to make it inconvenient for you to come and vote, by retiring into distant Countries,—what is that to us?” You live in the colonies because you prefer to do so; why should we be compelled to remodel our ancient
    
    
      An absolute Falshood: We never demanded in any Manner, much less in the Manner you mention, that the Mother Country should change her Constitution.
      constitution at your behest? “You demand it too with a loud Voice, full of Anger, of Defiance, and Denunciation.”
    
    
      Why then do you not give them a Representation?
      But let us be reasonable. Grant that the colonies are unrepresented; what does this mean? At least six million inhabitants of the British Isles are also unrepresented, not from the necessity
    
    
      Copyholds and Leaseholds are suppos’d to be represented in the original Landlord of Whom they are held. Thus all the Land in England is in fact represented notwithstanding what he here says.
      of distance as in your case, but because of accidents of property-holding. “Copyholds and Leaseholds of various Kinds” have no representatives; I myself am possessed of “property in London, and of several Copyholds and beneficial Leaseholds in the Country, and yet … I never had a Vote. Moreover, in some Towns neither Freedom, nor Birth-right, nor the serving of an Apprenticeship, shall entitle a man to give a Vote. … In other Towns the most numerous, the most populous, and flourishing of any, there are no Freedoms or Votes of any Sort; but all is open; and none are represented. And besides all this, … the great
    
    
      As to those who have no Landed Property in a Country, the allowing them to vote for Legislators is an Impropriety. They are transient Inhabitants, and not so connected with the Welfare of the State which they may quit when they please, as to qualify them properly for such Privilege.
    
    
      By this Argument it may be prov’d that no Man in England has a Vote. The Clergy have none as Clergymen; the Lawyers none as Lawyers, the Physicians none as Physicians, and so on. But if they have Votes as Freeholders that is sufficient: And that no Freeholder in America has for a Representative in the British Parliament.
      East India Company, which have such vast Settlements, and which dispose of the Fate of Kings and Kingdoms abroad, have not so much as a single Member, or even a single Vote, quatenus a Company, to watch over their Interests at home. What likewise shall we say in regard to the prodigious number of Stockholders in our public Funds?
    
    
      The Stockholders are many of them Foreigners, and all may be so when they please, as nothing is more easy than the transferring of Stock, and conveying Property beyond Sea by Bills of Exchange. Such uncertain Subjects are therefore not properly vested with Rights relating to Government.
      And may not their Property, perhaps little short of One hundred Millions Sterling, as much deserve to be represented in Parliament, as the scattered Townships, or straggling Houses of some of your Provinces in America? yet we raise no Commotions; we neither ring the Alarm-Bell, nor sound the Trumpet; but submit to be taxed without being represented;—and
    
    
      This is wickedly false. While the Colonies were weak and poor, not a Penny or a single Soldier was ever spared by Britain for their Defence: But as soon as the Trade with them became an Object, and a Fear arose that the French would seize that Trade and deprive her of it, she sent Troops to America unask’d. And now brings this Account of the Expence against us, which should be rather carried to her own Merchants and Manufacturers. We join’d our Troops and Treasure with hers, to help her in this War. Of this no Notice is taken. To refuse to pay a just Debt is Knavish. Not to return an Obligation is Ingratitude: But to demand Payment of a Debt where none has been contracted, to forge a Bond or an Obligation in order to demand what was never due is infamous Villainy. Every Year both King and Parliament (during the War) acknowledged that we had done more than our Part, and made us some Return, which is equivalent to a Receipt in full and entirely sets aside this monstrous Claim.
      taxed too, let me tell you, for your Sakes. Witness the additional Duties on our Lands, Windows, Houses;—also on our Malt, Beer, Ale, Cyder, Perry, Wines, Brandy, Rum, Coffee, Chocolate, &c. &c. &c. for defraying the Expences of the late War,—not forgetting the grievous Stamp-Duty itself. All this, I say, we submitted to, when you were, or at least, when you pretended to be, in great Distress: so that neither Men, almost to the last Drop of Blood we could spill,—nor Money, to the last Piece of Coin, were spared; but all was granted away, all was made
    
    
      Never.
      a Sacrifice, when you cried out for Help.” In the war we acquired a debt unparalleled in history, just as “the Returns which you have made us for these Succours” are also unparalleled.
    
    
      By all means redress your own Grievances. If you are not just to your own People, how can we trust you? We ask no Representation among you: But if you have any thing wrong among yourselves, rectify it, and do not make one Injustice a Precedent and Plea for doing another. That would be increasing Evil in the World instead of diminishing it.
      But let us come to the subject that you are trying to make the basis of your case: the fact that you, like so many of us, are unrepresented. Which lack of representation “deserves first to be redressed?” Suppose that we ought to increase the size of the House of Commons in order to accommodate representatives of those British subjects who now have none, we must first settle the proportions. If the two million now represented elect 558 members as at present, six million will need 1,674, and the two million colonists will require an additional 558, making
    
    
      You need not be concern’d about the Number to be added from America. We do not desire to come among you. But you may make some Room for your own additional Members by removing those that are sent by the rotten Burroughs.
      a total assembly of 2,790 members. “A goodly Number truly! and very proper for the Dispatch of Business! Oh, the Decency and Order of such an Assembly! The Wisdom and Gravity of Two thousand Seven hundred and Ninety Legislators all met together in one Room! What a Pity is it, that so hopeful a Project
    
    
      This Banter very useless and silly.
      should not be carried into immediate Execution!
    
    
      In the same Manner Mr. Dean, are the Pope and Cardinals Representatives of the whole Christian Church. Why don’t you obey them?
      “But … I must now tell you, that every Member of Parliament represents you and me, and our Interests in all essential Points, just as much as if we had voted for him.” For as soon as he is elected
    
    
      What occasion is there then, my dear Sir, of being at the Trouble of Elections? The Peers alone would do as well for our Guardians tho’ chosen by the King or born such. If their present Number is too small, his Majesty may be good enough to add 558, or make the present House of Commons and their Heirs male Peers for ever. If having a Vote in Elections would be of no Use to us, how is it of any to you? Elections are the Causes of much Tumult, Riot, Contention and Mischief; get rid of them at once and for ever.
      he becomes responsible for the interests of all, a guardian of the general welfare rather than of the particular interests of his constituency. Boston and New York are as truly represented as Manchester and Leeds by the 558 members, who are numerous enough to secure the rights and liberties of all.
    
    
      But you may say that each member must look out for his own interests in order to secure reelection. Perhaps, but who can guard against all dangers? What system is perfect? Your objection, furthermore, proves too much—that no man ought to pay any tax until his own particular representative has consented to it, and therefore that whoever does not have a representative in Parliament is not obliged to obey its laws or pay its taxes.
    
    
      You seem to take your Nephew for a Simpleton, Mr. Dean. Every one who votes for a Representative knows and intends that the Majority is to govern; and that the Consent of the Majority is to be understood as the Consent of the whole, that being ever the Case in all deliberative Assemblies.
      Where will you turn to extricate yourself from your logical difficulties? You cannot say that representatives whom such a man never chose have a right to tax him “because he makes a Part of the Body Politic implied in, and concluded by the rest;—you cannot say this, 
    
    
      How far, my dear Sir, would you yourself carry the Doctrine of Implication? If important Positions are to be imply’d when not express’d, I suppose you can have no Objection to their being imply’d where some Expression countenances the Implication. If you should say to a Friend, I am your humble Servant, Sir, ought he to imply from thence that you will clean his Shoes?
      because the Doctrine of Implication is the very Thing to which you object, and against which you have raised so many Batteries of popular Noise and Clamour. Nay, as the Objection is entirely of your own making, it must go still further: for if your Argument is good for any thing, it is as good for North America as it is for Great Britain: and consequently you must
    
    
    
      No Freeholder in North America is without a Vote. Many who have no Freeholds have nevertheless a Vote, which indeed I do not think was necessary to be allowed.
      maintain, that all those in your several Provinces who have no Votes (and many Thousands of such there are)” and also all those whose representatives did not consent to a provincial tax should not be compelled to pay it. “These now are the”
    
    
      Not of our Principles but of what you are pleas’d to imagine such.
      happy Consequences of your own Principles, fairly, clearly, and evidently deduced: Will you abide by them?”
    
    
      What would you say if you discovered that the House of Commons has been more partial to you than to the British? This can be proved from the statute book. You have the choice, for example, “whether you will accept of my Price for your Tobacco,—or after bringing it here,
    
    
      A great Kindness this, to oblige me first to bring it here that the Expence of another Voyage and Freight may deter me from carrying it away, and oblige me to take the Price you are pleas’d to offer.
      whether you will carry it away, and try your Fortune at another Market: but I have no alternative allowed, being obliged to buy yours at your own Price; or else to pay such a Duty for
    
    
      You lay a Duty on the Tobacco of other Countries, because you must pay Money for that, but get ours in Exchange for your Manufactures.
      the Tobacco of other Countries, as must amount to a Prohibition. Nay, in order to favour your Plantations, I am
    
    
      Tobacco is not permitted to be planted in England, lest it should interfere with the Corn necessary for your Subsistence.
        Rice you cannot raise. It requires 11 Months, your Summer is too short. Nature not the Laws denies you this Product.
      not permitted to plant this Herb on my own Estate, though the Soil should be ever so proper for it. Again, the same Choice, and the same Alternative are allowed to you, and denied to me, in regard to Rice; with this additional Advantage, that in many Respects you need not bring it into England at all, unless you are so minded. And what will you say in Relation to Hemp? The
    
    
    
      Did ever any North American bring his Hemp to England for this Bounty? We have yet not enough for our own Consumption. We begin to make our own Cordage. You want to suppress that Manufacture and would do it by getting the raw Material from us: You want to be supply’d with Hemp for your Manufactures, and Russia demands Money. These were the Motives for giving what you are pleased to call a Bounty to us. We thank you for your Bounties. We love you and therefore must be oblig’d to you for being good to yourselves. You do not encourage raising Hemp in England, because you know it impoverishes the richest Grounds; your Land Owners are all against it. What you call Bounties given by Parliament and the Society are nothing more than Inducements offered us, to induce us to leave Employments that are more profitable and engage in such as would be less so without your Bounty; to quit a Business profitable to ourselves and engage in one that shall be profitable to you; this is the true Spirit of all your Bounties. Your Duties on foreign Articles are from the same Motives. Pitch, Tar and Turpentine used to cost you £5 a Barrel when you had them from Foreigners, who us’d you ill into the Bargain, thinking you could not do without them. You gave a bounty of 5s. a Barrel to the Colonies, and they have brought you such Plenty as to reduce the Price to 10s. a Barrel. Take back your Bounties when you please, since you upbraid us with them. Buy your Indigo, Pitch, Silk, and Tobacco where you please, and let us buy our Manufactures where we please. I fancy we shall be Gainers. I am sick of these forged Obligations. As to the great Kindness of these 558 Parliamentary Guardians of American Privileges, who can forbear smiling that has seen the Navigation Act, the Hatters Act, the Steel, Hammer and Slit Iron Acts, and numberless others restraining our Trade, obstructing our Manufactures, and forbidding us the Use of the Gifts of God and Nature? Hopeful Guardians truly! Can it be imagined that if we had a reasonable Share in selecting them from time to time they would thus have us’d us?
      Parliament now gives you a Bounty of £8 per Ton for exporting your Hemp from North America; but will allow me nothing for growing it here in England; nay, will tax me very severely for fetching it from any other country; though it be an Article most essentially necessary for all the Purposes of Shipping and Navigation. Moreover in respect to the Culture of Raw Silk, you have an immense Parliamentary Premium for that Purpose; and you receive farther Encouragements from our Society for Arts and Sciences, which is continually adding fresh Rewards:—but I can receive no Encouragement either from the one, or from the other, to bear my Expences at first setting out;—though most undeniably the white Mulberry-Trees can thrive as well on my Grounds, as they can in Switzerland, Brandenburgh, Denmark, or Sweden, where vast Quantities are now raising. Take another instance: Why shall I not be permitted to buy Pitch, Tar, and Turpentine,—without which I cannot put my Ships to sea,—and Indigo, so useful in many Manufactures;—why shall not I be permitted to purchase these Articles wherever I can, the best in their kind, and on the best Terms?—No, I shall not; for though they are all raw Materials, which therefore ought to have been imported Duty free, yet I am restrained by an heavy Duty, almost equal to a Prohibition, from purchasing them anywhere, but from you:—Whereas you on the contrary, are paid a Bounty for selling these very Articles, at the only Market, in which you could sell them to advantage, viz. the English.
    
    
      See the Statutes too for the Navigation Act.
      [Footnote: Those who have not the Statutes at large, may see the Things here referred to, and many others of the like Sort, in Crouche’s or Saxby’s Book of Rates.]”
    
    
      It is your Confutations that are imaginary.
      Of all people on earth you have least reason to complain, but complain you will. No sooner is “one Recital of imaginary Grievances silenced and confuted” than another appears. Your last one is that this tax is inexpedient, ill timed, ill
    
    
    
      All these Objections were only to show, how unequal the Parliament was to the Business of Taxing the Colonies if the Right had been with them, from their Ignorance of Circumstances and Abilities &c.
      digested, and unrelated to the colonists’ ability to pay. This objection would be unnecessary if you had succeeded in showing, as you have not, that the tax was illegal. But, as you were probably dissatisfied yourself
    
    
      We see in you abundance of Self Conceit, but no convincing Argument.
      with the legal argument, “and must have seen abundant Reason before this Time to have altered your former hasty, and rash Opinion,” I will debate the question of expediency. You cannot claim that you are too poor to pay after
    
    
      This should be a Caution to Americans how they indulge for the future in British Luxuries. See here British Generosity! The People who have made you poor by their worthless I mean useless Commodities, would now make you poorer by Taxing you: And from the very Inability you have brought on yourselves by a Partiality for their Fashions and Modes of Living, of which they have had the whole Profit, would now urge your Ability to pay the Taxes they are pleas’d to impose. Reject then their Commerce as well as their pretended Power of Taxing. Be frugal and industrious, and you will be free. The Luxury of your Tables, which could be known to the English only by your hospitably entertaining, is by these grateful Guests now made a Charge against you, and given as a Reason for taxing you.
      having given us “such displays of your growing Riches and increasing Magnificence, as perhaps never any People did in the same Space of Time.” Remember how I expostulated with your father on the tremendous increase of American luxury. He attributed it to the growing wealth of the country, and told me to suit my wares to my customers’ tastes. He and then you ordered richer and richer goods of all sorts. Have you now put them aside? Have you given up concerts and plays and gambling and horse races? “And is the Luxury of your Tables, and the Variety and Profusion of your Wines and Liquors quite banished from among you?” You must answer these questions before pleading that the tax is excessive. Even if you were poor, which you are not by comparison with thirty years ago, it may be that we are relatively poorer. In that case which people can better bear the tax burden?
    
    
      I have heard, Mr. Dean, that you have studied Political Arithmetick more than Divinity, but by this Sample of it I fear to very little purpose. If personal Service were the Matter in Question, out of so many Millions of Souls so many Men might be expected, whether here or in America. But when raising Money is the Question, It is not the Number of Souls but the Wealth in Possession, that shows the Ability. If we were twice as numerous as the People of England it would not follow that we are half as able. There are Numbers of single Estates in England each worth a hundred of the best [of] ours in N A. The City of London alone is worth all the Provinces of N. America.
      Assume “that you are two Millions of Souls: … that the Public Debt of the several Provinces amounts to about 800,000 Sterling: and … that were this general Debt equally divided among the two Millions, each Individual would owe about the Value of Eight Shillings. Thus stands the Account on one side. Now we in Britain are reckoned to be about Eight Millions of Souls; and we owe almost One hundred and forty-four Millions of Money: which Debt, were it equally divided among us, would throw a Burthen upon each Person of about £18 Sterling. This then being the State of the Case … would it be High-Treason in us to demand of you, who owe so little, to contribute equally with ourselves,
    
    
    
      This Lie is forever repeated by these Writers.
      who owe so much, towards the public Expences;—and such Expences too as you were the Cause of creating? … Surely no:—And yet, my gentle Friend, we do not so much as ask you to
    
    
      The Colonies have ever been willing and ready to contribute in Proportion to their Ability, and have done it in various Ways.
      contribute equally with ourselves, we only demand, that you would contribute something.” In other words £100,000, the most that the stamp duty can amount to, which comes to a
    
    
      Blush for Shame at your own Ignorance Mr. Dean, who do not know that the Colonies have Taxes and heavy ones of their own to pay, to support their own Civil and military Establishments! and that the Shilling should not be reckon’d upon Heads, but upon Pounds. There never was a sillier Argument.
      shilling a person. “Blush! blush for shame at your perverse and scandalous Behaviour!”
    
    Perhaps you will say—and it is all that is left for you to say—that you have other taxes of your own to pay. Undoubtedly you have, but so have we, many others “besides those which … are to be accounted for at the Exchequer. …
    
    
      And have we not all these Taxes too, as well as you, and our Provincial or Public Taxes besides? And over and above, have we not new Roads to make, new Bridges to build, Churches and Colleges to found, and a Number of other Things to do that your Fathers have done for you and which you inherit from them, but which we are oblig’d to pay for out of our present Labour?
      Witness our County Taxes, Militia Taxes, Poor Taxes, Vagrant Taxes, High Road and Turnpike Taxes, Watch Taxes, Lamps and Scavenger Taxes, &c. &c. &c.—all of them as numerous and as burthensome as any that you can mention. And yet with all this Burthen, yea, with an additional Weight of a National Debt of £18 Sterling per Head,—we require of each of you to
    
    
      How fond he is of this One Shilling and twenty!
      contribute only One Shilling to every Twenty from each of us!—yes; and this Shilling too to be spent in your own Country, for the Support of your
    
    
      Who has desired this of you, and who can trust you to lay it out? If you are thus to provide for our Civil and military Establishments, what use will there afterwards be for our Assemblies?
      own Civil and Military Establishments;—together with many Shillings drawn from us for the same Purpose.—Alas! had you been in our
    
    
      No. We will pay nothing on Compulsion.
      Situation, and we in yours, would you have been content with our paying so small, so inconsiderable a Share of the Public Expences?”
    
    
      The Americans never brought Riots as Arguments. It is unjust to charge two or three Riots in particular Places upon all America. Look for Arguments in the Petitions and Remonstrances of the Assemblies, who detest Riots, of which there are ten in England for one in America.
      You are the world’s most unfortunate people in your handling of this controversy: the way you prove your inability to pay is “by breaking forth into Riots and Insurrections, and by committing every kind of Violence, that can cause Trade to stagnate, and Industry to cease. And is this the Method … to make the World believe, that you are a poor People? Is this the Proof you bring, that the Stamp Duty is a burthen too heavy for you to bear? Surely, if you had really
    
    
    
      How impudent it is to insinuate that the Americans chose no other Medium.
      intended our Conviction you would have chosen some other Medium.” If you are in fact poor, you are taking the best way to make yourselves poorer. For if “you can still afford to idle away your Time, and to waste Days, and Weeks, in Outrages and Uproars,” you are demonstrating your prodigality and extravagance.
    
    
      When? Where?
    
    
      Defence of your Trade in America.
      The stamp duty, despite what you say, is neither unfair, unduly burthensome, nor badly timed. In the recent past you were draining us dry to pay for our fleets and armies “acting in Defence of America,” and at the same time our blood was being sucked by the extortionate demands of “your Jobbers and Contractors.” Meanwhile you were growing rich by “continually acting the double Part either of Trade, or War, of Smuggling, or Privateering, according to the Prospect of greater Gain.” While we were
    
    
      Your Jobbers and Contractors if you please. We had none of those dainty Morsels.
    
    
      Is the War we made on your Enemies then among our Offences?
    
    
      An infamous Lie! They always have warlike Stores cheaper than ours: Our Supplying them with Provisions was a Cry only to found an Embargo on for the Benefit of English Contractors, that they might buy our Provisions cheaper. All this Page is Falshood and Misrepresentation. Money was actually much scarcer in the Colonies after the War than before. This is a Fact known to all that know any thing of them.
      striving to end the war you were prolonging it, “and were supplying our enemies with all Manner of Provisions, and all Sorts of warlike Stores for that Purpose. Nay; because forsooth a Part of these ill-gotten Riches were laid out in English Manufactures … your Advocates and Authors trumpeted about the prodigious Profits of this North American Trade;—not considering, or rather not willing that we should consider, that while a few Individuals were getting Thousands, the Public was spending Millions.”
    
    
      Infamous Lie!
      If you believe that the tax was ill timed because Britain was “able to bear the additional Load, which you had brought upon us,” you are completely mistaken: we are not able, even if we were willing, to bear further taxation. “The Expenses of America must be borne by the Americans in some Form. …”
    
    
      Undoubtedly. We don’t desire you to bear our Expences.
    
    
      It seems a prevailing Opinion in England, that Fear of their French Neighbours would have kept the Colonies in Obedience to the Parliament; and that if the French Power had not been subdu’d, no Opposition would have been made to the Stamp Act. A very groundless Notion. On the contrary, Had the French Power continued, to which the Americans might have had Recourse in Case of Oppression from Parliament, Parliament would not have dared to oppress them. It was the Employment of 50,000 Men at Land, and a Fleet at the Coast, five Years to subdue the French only. Half the Land Army were Provincials. Suppose the British 25000 had acted by themselves with all the Colonies against them: what time would it have taken to subdue the whole?
      But perhaps you mean that the act was ill timed because it was made “when neither the French, nor Indians were in your Rear to frighten, nor the English Fleets and Armies on your Front to force you to a Compliance. Perhaps this was your real Meaning: and if it was, it must be confessed, that in that Sense, the late Act was not well-timed; and that a much properer Season might have been chosen. For had the Law been made five or six years
    
    
      It is wonderful whence the English drew this Notion! The Americans know nothing of it.
      before, when you were moving Heaven and Earth with your Cries and Lamentations; not a Tongue would then have uttered a Word against it. …” Even the Americans would then have obeyed
    
    
      The Protection was mutual.
      Britain “in Return for her kind and generous Protection.”
    
    
    
      Not from the Beginnings. Look below at your List of Acts. The first of them is in the 12 of Cha. II. Threescore Years after the Beginning of Settlements in America.
      Your real grievance is not the Stamp Act but Britain’s revival of trade restrictions. “The same Restrictions have been the standing Rules of government from the Beginning; though not enforced at all Times with equal Strictness.”
    
    
      False.
      [Footnote: All European colonial powers have attempted by legislation to confine colonial trade to the mother country “ever since the Discovery of America.” A list follows of British statutes for that purpose.] “During the late War, you Americans could not import the Manufactures of other Nations (which it is your constant Aim to do, and the aim of the Mother Country
    
    
      An absolute Lie!
    
    
      More conveniently if we had lik’d them. But the Truth is, that Foreign Manufactures are not to the Taste of the Americans.
      always to prevent), so conveniently as you can in Times of Peace: and therefore, there was no Need of watching you so narrowly, as far as
    
    
      Not a single Manufacture of France, except Brandy if that be one, ever used in America.
      that Branch of Trade was concerned. But immediately upon the Peace, the various Manufactures of Europe, particularly those of France, which could not find Vent before, were spread, as it were,
    
    
      A vile Lie.
      over all your Colonies, to the prodigious Detriment of your Mother Country.” This caused the revival of trade restrictions. If their administration is faulty, it will be improved; but the American wants more. “He will ever complain and smuggle, and smuggle and complain, till all Restraints are removed, and till he can both buy and sell … wheresoever he pleases.”
    
    
      Infinitely more Smuggling in England! Not a Member of Parliament that has not smuggled Goods on his Wrists.
    
    
      They are Laws in the Kingdom.
      These restraints, nevertheless, will remain. “They are the standing Laws of the Kingdom. … In short, while you are a Colony, you must be subordinate to the Mother Country. These are the Terms and Conditions, on which you were permitted to make your first Settlements: they are the Terms and Conditions, on which alone you can be entitled to the Assistance and Protection of Great
    
    
      To the King only.
    
    
      Ignorance!
    
    
      By suffering us to enjoin our Rights, you may expect our Assistance, and not otherwise.
    
    
      Not at all to promote our Interests, but your own. See p. 23, 24, 25 [above, pp. 363–6].
      Britain. …” You ought to have restrictions on your trade in order to promote our interest, because we have restrictions on our trade in order to promote yours. Do not expect, therefore, that the present administration will long connive at your disobedience; they will have to enforce the law.
    
    
      Another infamous Lie!
      “Many among you are sorely concerned, That they cannot pay their British Debts with an American sponge. This is an intolerable
    
    
      Who proposed this, you lying Villain!
      Grievance: and … you have spoken out, and proposed an open Association against paying your
    
    
      Had the French or Spaniards rais’d such a Lie on you, what Name would you have given them?
      just Debts.” Had our debtors, French or Spanish, proposed this, “what Name would you have given to such Proceedings?”
    
    
    
      We were always distinct separate States under the Same Sovereign.
      You resent the sovereignty of Great Britain. “For you want to be independent: You wish to be an Empire by itself, and to be no longer the Province of another. This Spirit … is visible in all your Speeches, and all your Writings, even
    
    
      A silly Speech Mr. Dean has made for us.
      when you take some Pains to disguise it. ‘What! an Island! A Spot such as this to command the great and mighty Continent of North America! Preposterous!’” Let us no longer be subjected to the paltry Kingdom of Great Britain, you say, but let the seat of empire be transferred to Great America.
    
    
      Your Thought, Mr. Dean, avails little against Fact. On the Contrary, It is you English that endeavour by every kind of Outrage and Insult to drive us to Extremities. Witness your Troops quarter’d upon us, Your Dissolution of our Assemblies, &c &c &c
      These extravagant conceits are founded on calculations which “I think … both false and absurd.” But the question is what we are going to do with you before you become as formidable as your dreams. “You endeavour, with all your Might, to drive us to Extremities. For no Kind of Outrage, or Insult is omitted … and you do not seem at all disposed to leave Room for an Accommodation.” Only if we recant will you acknowledge the power of Parliament, which
    
    
      We desire neither.
      means acknowledging “that we have a Right and a Power to give you Bounties, and to pay your Expences;—but no other.”
    
    
    
      And who did little or nothing without ’em: A ridiculous Imagination of the Author’s own Head! A Silly Lie! No such Boast was ever made.
      We have three choices: to coerce you, to procrastinate, or to give you up entirely. The first would not be difficult; an American mob would be no match for British officers and soldiers, “who passed several Campaigns with your Provincials in America,” and took their measure. We have faith in our troops, despite some of your friends here and “their Insinuations of the Feasibility of corrupting his Majesty’s Forces … by Means of large Bribes, or double Pay.” You say you are poor and cannot pay your debts, in other words, while “you boast of the scandalous Use which you intend to make of your Riches.”
    
    
    
      Here appears some Sense.
      I am, however, opposed to military operations, for how would conquering you benefit us? We might keep ships on your coast, and an army of customs officers to hunt down smugglers; but all this would only “sharpen your Wits, which are pretty sharp already, to elude our Searches, and to bribe and corrupt our Officers.” We might in the end force you to buy twenty or thirty thousand pounds’ worth of our goods at a cost for enforcement of two or three hundred thousand.
    
    
      Infamous Scandal, without the least Foundation. The Merchants never receiv’d better Payment of the Debts, than during the Suspension of the Trade.
      Procrastinating is no solution, for it would only strengthen your opposition, as would any appearance of yielding to your demands. If the Stamp Act were suspended for the benefit of British merchants, who are in the pitiable position of having entrusted you with hundreds of thousands of pounds’ worth of goods, they would find that such indulgence had merely confirmed you in refusing to pay your debts to them. For you demand repeal, not suspension,
    
    
    
      Never any Such Justification was offered by any American whatever that I can hear of.
      of the act. “Consequently if you think you could justify the Non-payment of your Debts, till a Repeal took place; you certainly can justify the Suspension of the Payment during the Suspension of the Act.” Shall we, then, repeal the act “and maintain you as we have hitherto done?” Or shall we let you go unless you are willing to be governed by the same laws we are, and to “pay something towards maintaining yourselves?
    
    
      Never! 
    
    
      The Impudence of this Language to Colonies who have ever maintained themselves is astonishing! Except the late attempted Colonies of Nova Scotia and Georgia, No Colony ever received Maintenance in any Shape from Britain: And the Grants to those Colonies were mere Jobbs for the Benefit of ministerial Favourites: English or Scotchmen.
      “The first, it is certain we can not do; and therefore the next Point to be considered is (which is also the third Proposal) Whether we are to give you entirely up?—and after having
    
    
      Throughout all America, English Debts are more easily recovered than in England, the Process being shorter and less expensive, and Lands subject to Execution for the Payment of Debts. Evidence taken ex parte in England to prove a Debt is allowed in their Courts; and during the whole Dispute there was not one single Instance of any English Merchants’ meeting with the least Obstruction in any Process or Suit commenced there for that purpose. I defy this lying Priest to mention one.
      obliged you to pay your just Debts, whether we are to have no farther Connection with you, as a dependent State, or Colony.”
    
    
      In order to judge this matter properly, we must consider the prospects before us and before the colonies. “Behold therefore a Political Portrait of the Mother Country;—a mighty Nation under one Government of a King and Parliament,—firmly resolved not to repeal the Act, but to give it
    
    
      It did indeed execute itself. It was Felo de se, before the Parliament repeal’d it.
      time to execute itself, … determined to protect and cherish those Colonies, which will return
    
    
      This was the Dean’s wise Proposal. He at least, thought it wise. The Parliament thought otherwise.
      to their Allegiance within a limited Time (suppose Twelve or Eighteen Months)—and as determined to compel the obstinate Revolters to pay their Debts,—and then to cast them off. …”
    
    
      We have no Use for Logwood but to remit it for your Fineries. We join’d in conquering the Bay of St. L. and its Dependencies, won’t you allow us some Share? The Sugar Islands, if you wont allow us to trade with them, perhaps you will allow them to trade with us; or do you intend to starve them? Pray keep your Bounties, and let us hear no more of them. And your Troops, who never protected us against the Savages, nor are they fit for such Service. And the £300,000 which you seem to think so much clear Profit to us, when in fact, they never spend a Penny among us but they have for it from us a Penny’s worth. The Manufactures they buy are brought from you, the Provisions we could, as we always did, sell elsewhere for as much Money.
      In America there would then be a variety of small colonies, jealous of each other and unable to agree. “By being severed from the British Empire, you will be excluded from cutting Logwood in the Bays of Campeachy and Honduras,—from fishing on the Banks of Newfoundland, on the Coasts of Labrador, or in the Bay of St. Laurence,—from trading (except by Stealth) with the Sugar Islands, or with the British Colonies in any Part of the Globe. You will also lose all the Bounties upon the Importation of your Goods into Great Britain. … You will lose the Remittance of £300,000 a Year to pay your Troops;
    
    
      You know your clear’d Road would do that.
      and you will lose the Benefit of these Troops to protect you against the Incursions of the much injured and exasperated Savages. …” If you have trouble with foreign powers, no one will assist
    
    
      Holland, France, and Spain, would all be glad of our Custom. And pleas’d to see the Separation.
      you; “Holland, France, and Spain, will look upon you with an evil Eye, … lest such an Example should infect their own Colonies. …
    
    
      Oho! Then you will still trade with us! but can that be without our Trading with you? And how can you buy our Oil if we catch no Whales?
      We in Britain shall still retain the greatest Part of your European Trade; because we shall give a better Price for many of your Commodities than you can have any where else: and we shall sell to you several of our Manufactures, especially in the Woollen, Stuff, and Metal Way, on cheaper Terms.”
    
    
      Just as they do in England.
      Your internal state will be lamentable, with disputes between colonies and between factions within each. “The Leaders of your Parties will then be setting all their Engines to work, to make Fools become the Dupes of Knaves. …” Your people will be borne down by taxes and loss of trade, “and instead of having Troops to defend them,
    
    
      To oppress, insult and murder them, as at Boston!
    
    
      These Evils are all imaginations of the Author. The same were predicted to the Netherlands, but have never yet happened. But suppose all of them together, and many more, it would be better to bear them than submit to Parliamentary Taxation: We might still have something we could call our own: But under the Power claim’d by Parliament we have not a single Sixpence.
       … they must defend themselves, and pay themselves.” Soldiers will be needed for defense against Indians and against neighbors, and fleets as well. All these burdens will soon disillusion the people and open their eyes until, surfeited with republicanism, they will petition for reunion with the mother country.
    
    
      “And you, my Boy, after you have played the Hero, and spoke all your fine Speeches, … perhaps even you may awake out of your present political Trance, and become a reasonable Man at last.”
    
    
      The Author of this Pamphlet Dean Tucker, has always been haunted with the Fear of the Seat of Government being soon to be removed to America. He has in his Tracts on Commerce some just Notions in Matters of Trade and Police, mix’d with many wild chimerical Fancies, totally impracticable. He once proposed as a Defence of the Colonies to clear the Woods for the Width of a Mile all along behind them, that the Indians might not be able to cross the cleared Part without being seen; forgetting that there is a Night in every 24 Hours.
    
  
